Name: Council Regulation (EEC) No 985/84 of 31 March 1984 amending Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy
 Date Published: nan

 16 . 4 . 84 Official Journal of the European Communities No L 103 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 985 /84 of 31 March 1984 amending Regulation (EEC) No 1035 /72 on the common organization of the market in fruit and vegetables Whereas, therefore, the possibility of processing * products withdrawn from the market for later free distribution should be discontinued, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament ( 2), Whereas Article 21 of Regulation (EEC) NQ 1035 /72 ( 3 ), as last amended by Regulation (EEC) No 2004/ 83 (4 ), makes provision for the processing of fruit and vegetables withdrawn from the market with a view to free distribution of the processed products ; Whereas the cost of such processing, particularly into fruit juice , has led to expenditure out of proportion to the aim of making the best use of products withdrawn from the market ; Article 1 The fifth indent of Article 21 ( 1 ) ( a) of Regulation (EEC) No 1035 /72 shall be deleted. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the beginning of the 1984 / 85 marketing year for each product . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1984. For the Council The President M. ROCARD ( ») OJ No C 301 , 8 . 11 . 1983 , p. 4. ( 2 ) Opinion delivered on 15 March 1984 (not yet published in the Official Journal). ( 3 ) OJ No L 118 , 20 . 5 . 1972, p. 1 . ( 4 ) OJ No L 198 , 21 . 7 . 1983 , p. 2.